—In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Manhattan and Bronx Surface Transit Operating Authority, dated May 21, 1996, denying the petitioner’s application for a disability retirement pension, the *857appeal is from a judgment of the Supreme Court, Kings County (Kramer, J.), entered May 7, 1997, which granted the petition and annulled the determination.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The administrative determination under review was supported by substantial evidence when examined in accordance with the applicable standards (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756). Bracken, J. P., Copertino, Joy and McGinity, JJ., concur.